United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  October 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-41518
                         Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

FELIPE CORONADO, also known as Felipe Gonzalez,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 1:05-CR-44-2
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Felipe Coronado appeals his guilty-plea conviction for

conspiracy to possess with intent to distribute cocaine.         Because

Coronado entered an unconditional guilty plea, he waived all

nonjurisdictional defects.    Tollett v. Henderson, 411 U.S. 258,

267 (1973).    Accordingly, he waived the right to challenge the

district court’s order striking his motion to suppress, see

United States v. Wise, 179 F.3d 184, 186 (5th Cir. 1999), and any

denial of his Sixth Amendment right to counsel that is unrelated

to the validity of his guilty plea.     See United States v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-41518
                               -2-

Glinsey, 209 F.3d 386, 392 (5th Cir. 2000).    The record is not

sufficiently developed to allow us to review Coronado’s claim

that the alleged Sixth Amendment deprivation affected the

validity of his guilty plea.     See United States v. Higdon, 832

F.2d 312, 314 (5th Cir. 1987).

     AFFIRMED.